DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Final Rejection
This office action replaces the Office action dated 2 June 2022.  The finality of the prior Office action is WITHDRAWN.  
This Office action responds to the amendments filed on 3 May 2022 and on 1 August 2022.   

Status of Claims
Responsive to the amendment filed 3 May 2022 claims 2, 18, and 22 are amended and claims 24-26 are added.  Claims 2-26 are currently under examination.  Applicant’s amendment filed on 1 August 2022 corrects indefiniteness issues with claims 8 and 22.  The amendment of 1 August 2022 is entered. 

Status of Previous Rejections
This office action replaces the Office action dated 2 June 2022.  The amendment of 1 August 2022 is ENTERED.  No rejections are made. 


Response to Arguments

Applicant's arguments filed 1 August 2022 have been considered. 
Applicant argues that the claimed invention is described in the specification.  Specifically applicant argues that the irregular unit cell shapes are disclosed by Fig 54, and the first and second structures and the intermediate metallic structure are described by Fig. 50B.    Applicant states in the remarks at p. 6, that the claims are supported by Fig 50B.  It is noted that applicant amended paragraph [0200] in the amendment of 3 May 2022.  It is believed that this amendment is an accurate representation of the figure 50B.
Specifically applicant argues that the specification as originally filed discloses that Fig 50B is exemplary of a product that is made by the method, whereby the prior disclosed method steps and features may be invoked in order to manufacture such a structure. 
Upon a further consideration of applicant’s arguments, the prior rejections under 35 USC 112 are withdrawn.  In light of applicant’s arguments of 1 August 2022, when taken as a whole, the skilled artisan would be apprised that applicant had possession of what is claimed.  
Applicant argues that the amendment of 1 August 2022 obviates the rejections under 35 USC 112, second paragraph.  The rejections for indefiniteness are obviated. The skilled artisan understands the term “solid” in context of the limitations of claims 2, 18, and 22. 
Regarding the rejections over the prior art, Applicant argues that the documents Presacco and Chua each are not prior art under 35 USC 102.  Specifically applicant argues that the features of claim 2 are disclosed in Fig 50B, corresponding to Fig 19B in applicant’s parent application 11/027,421.  When considered in light of applicant’s arguments of 1 August 2022, the examiner agrees with the arguments.  The priority claim under 35 USC 120 is considered valid and the documents are not prior art. 


Allowable Subject Matter
Claims 2-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest the claim limitations of claims 2, 18, and 22.
US 5108432 A is exemplary of bone ingrowth structure in orthopedic implants.  The side plates 24 of the implant structure include an offset perforation.  This is not considered to be “polygonal porous cells” as described in claim 2 or “irregular porous cells” as described in claim 18.  US 5380328 A also teaches an implant structure with perforated polygonal openings, however the intermediate structure is a porous membrane material rather than a metallic material.   US 20030069718 A1 is exemplary of prior art teaching additive manufacturing of scaffold structure for implants, but does not teach the specific structures or claims 2,18 or 22.  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734